Citation Nr: 1714776	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1998 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2014, the Veteran provided testimony at a videoconference hearing. A transcript of the hearing is of record. 

This matter was previously before the Board in January 2015 and was remanded for additional development.  A review of the records shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's left knee disability. 

In May 2015, the Veteran was afforded a VA examination pursuant to the January 2015 Board remand directives.  The Board finds that this examination is inadequate because it did not include the range of motion testing results required by the Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both, active and passive motion, and in weight-bearing and nonweight-bearing states. Id. at 165.  Although range of motion testing was conducted on the Veteran's bilateral knees, the examiner did not indicate whether the testing was conducted in active motion, passive motion, and in weight-bearing and non-weight-bearing states. 

Additionally, the examination did not indicate the degree of additional functional loss due to pain, weakess, excess fatiguability, or incoordination, to include flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The May 2015 examiner indicated that the Veteran experiences flare-ups and additional functional loss due to pain and repeated use.  However, the examiner stated that he cannot provide an opinion as to what additional loss of range of motion, in degrees, this condition would cause during repeated use over time or flare-ups. 

An examiner's conclusion that an opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, before the Board can rely on such a conclusion, the examiner must explain the basis for the opinion.  Id. 

A bald statement that it would be speculative for the examiner to render an opinion is fraught with ambiguity.  Id.  It is not clear whether the examiner lacks the expertise to render such an opinion, or whether additional information is needed to permit such an opinion, either of which would require further development and render the opinion inadequate for resolving the claim.  Id. 

The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id.  Therefore, such a statement will only be adequate if it is clear that the examiner has considered all procurable data and exhausted the limits of current medical knowledge on the issue.  Id. 

In the present case, the examiner did not explain why an opinion as to additional loss of range of motion, in degrees, due to pain, repeated use, and flare-ups was not possible with the current data.  Additionally, the examiner did not indicate whether there is further testing that might shed light on this issue, such as asking the Veteran to demonstrate her additional limitations and measuring them with a goniometer.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)( A lay claimant is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as reporting something seen, sensed, or experienced).

Finally, the examiner noted that pain causes functional loss without noting at what point pain is experienced.  DeLuca requires that an examiner note at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected left knee disability.  The Veteran's claims file should be made available to, and reviewed by, the examiner, and the examiner must indicate whether such review was accomplished. The examiner must then provide an opinion on the following:

(a)  The examiner should determine the range of motion of the Veteran's bilateral knees, in degrees.  Range of motion testing must include both, passive and active motion, in weight-bearing and nonweight-bearing states.  It should be indicated at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain. 

(b)  The additional range of motion loss due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated in degrees.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. The examiner must discuss the following:

(i)  Whether the examiner is personally not qualified to assess the issue with the present data, or whether the present data is insufficient for any medical professional to competently assess the issue. 

(ii)  If the present data is insufficient for any medical professional to competently assess the issue, why that is so. 

(iii)  Whether any additional testing or information would allow such an assessment. 

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim in light of all the additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




